Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156688                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 156688
                                                                    COA: 331462
                                                                    Oakland CC: 2015-255591-FH
  CHARLES WILLIAM WOOD,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 19, 2017
  judgment of the Court of Appeals is considered. We DIRECT counsel for the defendant
  to answer the application for leave to appeal within 28 days after the date of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2018
           p0228
                                                                               Clerk